IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 5, 2009

                                     No. 08-61087                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MANUEL FAJARDO-JIMENEZ,

                                                   Petitioner
v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent




                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                     A89 285 559


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Petitioner Manuel Fajardo-Jimenez petitions for review of the Board of
Immigration Appeals’s (“BIA”) order removing Petitioner to Costa Rica. For the
following reasons, the petition is DENIED.
1.     Petitioner seeks political asylum in the United States after being arrested
       and scheduled for removal.           The immigration judge (“IJ”) found that
       Petitioner‘s application for asylum was untimely.                     See 8 U.S.C.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-61087

     § 1158(a)(2)(B), (D). The BIA affirmed the IJ’s determination. This Court
     has no jurisdiction to disturb this determination as it is specifically based
     on findings of fact. See 8 U.S.C. § 1158(a)(3); Zhu v. Gonzales, 493 F.3d
     588, 594-95 (5th Cir. 2007).
2.   Petitioner also seeks withholding of removal pursuant to 8 U.S.C.
     § 1231(b)(3)(A). However, there is substantial evidence that supports the
     BIA’s determination that Petitioner was not eligible for withholding of
     removal and that Petitioner failed to establish “an objective ‘clear
     probability’ of persecution in the proposed country of removal.” See Majd
     v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006) (quoting INS v. Stevic, 467
     U.S. 407, 413, 104 S. Ct. 2489, 2492 (1984)).
3.   Finally, Petitioner seeks protection pursuant to the Convention Against
     Torture. However, there is substantial evidence to support the BIA’s
     determination that Petitioner failed to establish that it is more likely than
     not that he would be tortured if removed. See 8 C.F.R. §§ 1208.16(c)(2);
     1208.18(a)(1); Majd, 446 F.3d at 595-96.
PETITION DENIED.




                                       2